Citation Nr: 0949096	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for spastic heredity 
paraplegia associated with amotrophy (including left leg and 
hip).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that decision the RO determined 
that evidence submitted in connection with the claims did not 
constitute new and material evidence and continued the denial 
of the claims.  

In his September 2008 substantive appeal, the Veteran 
requested a Board hearing.  In June 2009 the Veteran 
cancelled his request for a hearing before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's reopened back disability claim and the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for spastic heredity 
paraplegia associated with amotrophy (including left leg and 
hip) is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2006 rating decision denied service connection 
for a back injury; the Veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

2.  The evidence received since the February 2006 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the Veteran's back disability claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying the Veteran's 
service connection claim for a back injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  Evidence received since the February 2006 rating decision 
is new and material; the claim of entitlement to service 
connection for back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's back 
disability claim and remands it for further development.  
Thus, no discussion of VA's duties to notify and assist is 
required.

The RO initially denied service connection for injury of low 
back in a June 1956 rating decision because injury of the low 
back was not shown to have been incurred in service.  The 
Veteran did not appeal that decision and it became final.  
Thereafter, rating actions in April and September 1974, May 
1975, and February 1976 determined that no residual back 
disorder, as claimed by the Veteran, was caused by an 
accident that occurred in service in 1946.  The Veteran was 
duly notified in each instance and appeals were not entered 
or perfected.  Service connection for residuals of a back 
injury was again denied in August 1977.  The Veteran perfect 
an appeal as to that determination and the issue was before 
the Board in April 1978.  The Board denied the claim for 
service connection for residuals of a back injury concluding 
that there was no new factual basis to warrant service 
connection.  In August 2004 the RO reopened the Veteran's 
claim for service connection for residuals of a back injury 
and denied the claim on the merits.  The Veteran did not 
appeal that decision.  By rating decision in February 2006 
the claim was again denied; the Veteran did not timely 
perfect an appeal and the decision became final.  In December 
2007 the Veteran requested that his claim for residuals of a 
back injury be reopened.

Since the February 2006 rating decision is final, the 
Veteran's service connection claim for residuals of a back 
injury, may be reopened and considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the record reveals that prior to the February 
2006 final unappealed rating decision the evidence of record 
consisted of service treatment records and other service 
records, VA and private treatment records and medical 
statements, a hearing transcript from the Veteran's local 
hearing and the Veteran's written statements.  Service 
treatment records disclosed the Veteran was involved in an 
accident in April 1946, in which a truck he was riding in 
overturned.  On hospitalization for the purpose of 
observation he was diagnosed with contusion of the shoulder 
and back.  The following day the tenderness over his back was 
subsiding.  Within a few days of the accident the back pain 
reportedly had subsided.  Subsequent orthopedic consultation 
disclosed no pertinent back pathology.  In a June pre-
discharge examination no defects of the back were noted.  

In a May 1956 private medical report by Dr. WWW complaints of 
periodic severe low back pain, radiating down the buttock and 
left thigh posteriorly, since the in service injury were 
noted.  The physician indicated that examination showed 
limitation of motion of the lumbosacral region in all 
directions, but more marked in forward bending.  Complaints 
noted in April 1960 upon admission to a VA facility included 
back pain radiating to the left leg.  X-ray of the 
lumbosacral vertebrae showed no significant bone or joint 
pathology.  In a September 1973 private medical statement by 
Dr. DWG, he noted the following, "I think this man has 
significant residual damage to the lower lumbar and upper 
nerve roots from his back injury suffered, at least according 
to the patient, while in the Army in 1946."

An August 1974 VA physical examination and x-ray findings 
show, in pertinent part, that the lumbar spine and pelvis 
were unremarkable.  There were some degenerative changes and 
anterior wedging seen in the lower dorsal spine.  At the 
April 1975 local hearing, the Veteran testified that he 
continued to have problems with his back since the 1946 truck 
accident.  He stated that since service he was told by 
private doctors that his back disorder might be the result of 
an old injury.  See Hearing Transcript, pp. 1, 3, 4.

VA outpatient treatment records dated in 1997 and 1999 show 
complaints and diagnoses of low back pain.  Private treatment 
records dated intermittently from January 1996 to January 
2003 show treatment for and assessments of a low back 
disorder.  The Veteran submitted written statements in 
support of his claim in February and March 2004 and August 
2005, wherein he indicates that he sustained injury to his 
back during the 1946 motor vehicle accident in service and 
due to the injury to his back, he now experiences pain in his 
back, almost daily.  He reiterated the 1946 truck accident, 
stating that he was "hurt all over" but the main injuries 
was to his left shoulder, left hip and leg and back.  He 
stated that he was hospitalized for six weeks after the 
accident and was told by the doctor "these injuries would 
give me trouble all my life."

Evidence associated with the claims folder since the RO's 
February 2006 rating decision consists statements by the 
Veteran indicating that he has had back problems since 
service, and his report of receiving VA treatment for back 
disability in 1947 or 1948, i.e., shortly after his 
discharge.  This evidence raises a reasonable possibility of 
substantiating his back disability claim.  As such, the 
evidence is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the claim is reopened.  



ORDER

New and material evidence to reopen claim of service 
connection for back disability has been presented; to this 
extent, the appeal is granted.

REMAND

In March 2008, the RO denied service connection for spastic 
heredity paraplegia associated with amotrophy (including left 
leg and hip).  In April 2008, the Veteran submitted a notice 
of disagreement.  See 38 C.F.R. § 20.201 (2009).  To date, 
however, the RO has not issued the Veteran a Statement of the 
Case (SOC) as to this claim.  Under the circumstances, the 
Board has no discretion and is obliged to remand this issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain any VA medical 
records, and particularly from the 
Nashville, Tennessee, VA Medical 
Center, dated since January 1947.

2.  The RO should afford the Veteran to 
undergo an appropriate VA examination 
to determine the nature, extent, onset 
and etiology of any back disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any back disability found to 
be present had its onset in or is 
related to service.  In doing so, the 
examiner should acknowledge the 
Veteran's report of a continuity of 
back problems since service and the 
medical evidence of record, to 
specifically include the April 1956 
statement prepared by Dr. Wendell W. 
Wilson.  The rationale for all opinions 
expressed should be set forth in a 
legible report.  

3.  The RO must issue the Veteran and 
his representative an SOC as to his 
claim of service connection for spastic 
heredity paraplegia associated with 
amotrophy (including left leg and hip), 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.

4.  The RO should adjudicate the 
appeal.  If the benefits sought on 
appeal are not granted, the RO should 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


